Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance.
The following references are noted.
US Patent Application Publication No. 2009/0130580 A1 to Dojo describes boron nitride particles (see Table 7 on p. 18) having a specified median diameter and coefficient of variation. Dojo does not disclose the mean circularity, calcium content, or open porosity of the particles.
US Patent Application Publication No. 2016/0368769 A1 to Kurokawa describes boron nitride particles (see Table 1 on p. 4), including some examples having a circularity of 0.90-0.91 (see Runs Nos. 1-1, 1-3 to 1-5, 1-23). Kurokawa does not disclose the calcium content or the open porosity of the particles.
The examiner is unaware of any evidence or technical reasoning that would establish that the presently recited mean circularity, calcium content, or open porosity is inherent to the particles of Dojo; or that the presently recited calcium content, or open porosity is inherent to the particles of Kurokawa.
The examiner is unaware of any prior art that describes or suggests the claimed powders. Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/RICHARD A HUHN/Primary Examiner, Art Unit 1764